Title: To Thomas Jefferson from Jacob Coleman, 12 April 1806
From: Coleman, Jacob
To: Jefferson, Thomas


                        
                            His Excellency the President of
                        
                                the United States of America.
                            Philadelphia Gaol.April 12th. 1806.
                        
                        
                             The Petition of Jacob Coleman of the Borough of Reading in the County of Berks and state of
                            Pennsylvania,
                        
                             Respectfully sheweth,
                        
                             That at a Circuit Court of the United States, held the 11th day of April, in the Year of our
                            Lord one thousand eight hundred and six, at the City of Philadelphia in and for the Pennsylvania ––District, Your Petitioner
                            was convicted, by his own confession, of taking and opening a letter from the Post-Office, containing money, as will fully
                            appear from the Record hereunto annexed.
                        
                             Your Petitioner is conscious, that he hath been wicked in an high degree, and is fully
                            sensible of the heinousness of his Offence, and perfectly convinced of the propriety and justice of the sentence passed
                            upon him; he knows, that the crime, of which he hath been guilty, is so great, that forgiveness and pardon can scarcely be
                            expected; but, he begs leave, in an humble manner, to state to Your Excellency, that the money, by him taken as aforesaid,
                            hath been restored, and that this is the first criminal Offence your Petitioner ever committed, that he is extremely sorry
                            therefor; and for it, now asks mercy and pardon from Your Excellency, who alone can grant it to him and thereby alleviate
                            his distress and that of a young but unhappy partner.
                        
                             And he will pray, &ca.
                        
                            
                                  Jacob Coleman
                            
                        
                        
                            Reading April 14th. 1806.
                            
                                 We, the subscribers, beg leave to recommend to His Excellency the President of the
                                United States, the above petitioner Jacob Coleman; and we beg leave to state, that he is a young man of the Age of
                                twenty two Years, the son of respectable, honest and industrious parents of this place, who are greatly distressed at
                                the misfortune of their son, that it is the first Offence by him committed and that, in our Opinion, he is a proper
                                Object of mercy and pardon.
                        
                        
                            
                                  George DB Keim
                            
                            
                                and 74 other signatures
                            
                        
                        
                            
                                  Let a pardon issue as to so much of the judgment as goes to inflict a whipping
                        
                        
                            
                                  Th: Jefferson
                            
                             Apr. 18. 1806.
                        
                    